Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2 is objected to because of an informality: for consistency, the word “portion” should be added after “neck” in line 3. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites substantially seamless. The term “substantially” renders this limitation indefinite because the specification does not allow one of skill in the art to ascertain how much of a seam can be visible while still being “substantially seamless”. 
Claim 4 recites a bottle swing cap assembly. In light of Applicant’s disclosure, it is unclear if this is referring to the swing cap assembly introduced in claim 1, or if another swing cap assembly is being introduced. Since Applicant’s disclosure only teaches connecting one swing cap assembly to the outsert, this limitation will be interpreted as referring to the swing cap assembly introduced in claim 1.
Claim 6 recites first and second wires each wire terminating. This is awkwardly written so as to be confusing. For purposes of examination, this limitation will be interpreted as “first and second wires, each of the first and second wires terminating …”.
Claim 7 recites the opposed indents and the outer wall portions. There is insufficient antecedent basis for these limitations.
Claim 5 is rejected for depending from claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites mounting a bottle swing cap assembly on the outsert. This limitation is already recited in claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon, 12 Ez Cap Flip Top Stopper Root O-ring Type Beer Bottles Replacement Swing Tops Homebrew Brewing, Screenshot taken on December 14, 2015, available at https://www.amazon.com/Stopper-Bottles-Replacement-Homebrew-Brewing/dp/B016UQ7W80 (“NPL”) in view of US Patent No. 5,718,352 (“Diekhoff”).
Regarding claim 1, NPL discloses a method of making a beverage container with a swing top closure (pages 1 & 4-6, wherein all references to NPL refer to the document submitted herewith) comprising: fixedly mounting an outsert on a neck portion of a … bottle (pages 1 & 4-6, i.e. fixing the steel ring on bottle neck via fastener); and mounting a swing cap assembly on the outsert (pages 1 & 4-6, i.e. the wire assembly fixed to the stopper and mounted within holes of the steel ring).
NPL fails to explicitly teach the bottle being metal. However, this would have been obvious in view of Diekhoff. Diekhoff is directed to a closure of a metal can (col. 1 lines 5-14). Diekhoff teaches a two part assembly comprises a metal or plastic sleeve 57/58 to be mounted on a neck of the can, and, a closure to be secured to the sleeve (figs. 16 & 17, col. 8 lines 5-39).
In this case, both NPL and Diekhoff are directed to multiple piece closure assemblies wherein an outsert is mounted on the neck of a drinking container. Diekhoff teaches one of skill in the art that the drinking container can be formed out of metal. Thus, it would be obvious and predictable to mount the outsert of NPL on the neck of a metal bottle. This will predictably allow the swing top closure to close the opening of the metal bottle.
Regarding claim 2, NPL fails to explicitly teach said fixedly mounting an outsert on a neck portion of a metal bottle comprises: placing the outsert on the neck of the meal bottle and moving it downwardly on the neck portion until resistance with the bottle neck portion prevents further downward movement and a projecting length of the neck portion extends above the outsert; and preventing upward movement of the outsert relative the bottle neck portion by curling the projecting length of the neck portion over a top edge portion of the outsert. However, this would have been obvious in view of Diekhoff.
Diekhoff is directed to a closure of a can (col. 1 lines 5-14). Diekhoff teaches a two part assembly comprises a metal or plastic sleeve 57/58 to be mounted on a neck of the can, and, a closure to be secured to the sleeve (figs. 16 & 17, col. 8 lines 5-39). To mount the sleeve on the neck of the can, the sleeve is placed over the neck and moved downward until the bottom of the sleeve engages with an increasing diameter portion of the can, then, a projection portion is curled downward over a top edge of the sleeve (figs. 16 & 17, col. 8 lines 18-33). Mounting the sleeve to the can in this way can prevent upward and downward movement of the sleeve, as well as preventing rotational movement of the sleeve by using adhesive or providing slots in the outsert (col. 8 lines 18-33).
In this case, both NPL and Diekhoff are directed to multiplie piece closure assemblies wherein an outsert is mounted on the neck of a drinking container. Diekhoff teaches one of skill in the art that when the drinking container is made of a metal that it is known and predictable to attach the outsert to the neck by positioning the outsert over the neck until a bottom of the outsert engages with a portion of the container, and curling a top edge of the container downward over a top edge of the outsert. Diekhoff teaches that it is predictable that this mounting method can secure the outsert rotationally and in the upward and downward directions. Thus, in order to secure the outsert of NPL rotationally and in the upward and downward directions, it would be obvious to secure the outsert of NPL to the neck of the metal container by positioning the outsert over the neck until a bottom of the outsert engages with a portion of the container, and curling a top edge of the container downward over a top edge of the outsert.
Regarding claim 3, NPL et al. fail to explicitly teach said curling comprises substantially seamlessly engaging the curled neck portion of the bottle with the top edge portion of the outsert. However, this would have been obvious in view of a different embodiment taught by Diekhoff.
Diekhoff teaches than when curling the end of the can that the curl can be rounded such that an upwardly extending portion of the rounded curl contacts the side of the can (figs. 10-11 & 13). Making a rounded curl shields the edges of the metal from a drinkers lips and strengthens the mouth opening (col. 7 lines 49-64). In addition, since the curl contacts the neck of the can at an upwardly extending portion of the curl (fig. 13), the transition between the neck of the can and the edge of the curl is at least substantially hidden, i.e. substantially seamless.
In this case, NPL in view of Diekhoff teaches to mount the outsert on the neck of a can by curling a top edge of the neck of the can over a top edge of the outsert. Diekhoff teaches that there are many ways to form the curled portion. One predictable way taught by Diekhoff is to form a rounded curl, wherein the edge of the curl that contacts the can is on an upwardly extending portion of the rounded curl, thereby substantially hiding the transition/contact between the neck of the can and the edge of the curl. One of skill in the art appreciates that this will prevent relatively sharp edges around the rim of the drinking container. Further, since the outsert of NPL has an outer cylindrical surface, there would be a reasonable expectation of success of forming the rounded curl of Diekhoff to secure the outsert of NPL. Thus, it would be obvious to modify the curl of NPL et al. to be rounded such that the edge of the curl is on an upwardly extending portion of the curl.
Claim 4 recites mounting a bottle swing cap assembly on the outsert (NPL, pages 1 & 4-6, i.e. the wire assembly fixed to the stopper and mounted within holes of the steel ring).
Claim 6 recites said mounting a bottle swing cap assembly comprises forming a pivot assembly from first and second wires each wire terminating at opposite ends thereof in traversly projecting prong portions. As illustrated on pages 1 and 4-6 of NPL, the cap assembly comprises a first wire that forms two loops and terminates at transversely extending prongs that are configured to be inserted into respective, opposed holes of the steel ring. As further illustrated, the cap assembly comprises a second wire that extends through a hole in the stopper and terminates at two transversely extending prongs that are configured to be within respective loops such that the first and second wires form a pivot assembly allowing the stopper to swing between an open position and a closed position where the stopper seals the bottle.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL as applied to claims 4 and 6 above, and further in view of US Patent No. 1,806,364 (“Newman”).
Claim 5 recites said mounting a bottle swing cap assembly comprises forming opposed indents in outer wall portions of the outsert. However, this would have been obvious in view of Newman.
Newman is also directed to a bottle closure assembly comprising a swing cap (fig. 1, page 1 lines 1-6). The closure assembly comprises a closure cap 13 connected via wire 20 to a ring 18 mounted on the neck of the bottle (figs. 1-2, page 1 lines 37-60). The wire is connected to the ring by transversely extending prongs of the wire positioned in opposing indents 19 in the outer wall of the ring 18 (fig. 2, page 1 lines 37-60).
In this case, both NPL et al. and Newman are directed to a swing cap connected to a ring-shaped outsert by transversely extending prongs of a wire engaging in opposing holes on the outer surface of the outsert. While NPL teaches the holes being through-holes, Newman teaches that it is predictable for a swing cap to function as intended if the holes are indents. Thus, it would be obvious to modify the through-holes of NPL to be opposing indents in the outer surface of the outsert.
Claim 7 recites forming opposed loop portions in the first wire member and inserting the prong portions of the first wire member in the opposed [holes] in the outer wall portions of the outsert; and extending the second wire member through a hole in a cap member and, respectively, inserting the prong portions of the second wire member in the opposed loop portions in the first wire member. As illustrated on pages 1 and 4-6 of NPL, the cap assembly comprises a first wire that forms two loops and terminates at transversely extending prongs that are configured to be inserted into respective, opposed holes of the steel ring. As further illustrated, the cap assembly comprises a second wire that extends through a hole in the stopper and terminates at two transversely extending prongs that are configured to be within respective loops such that the first and second wires form a pivot assembly allowing the stopper to swing between an open position and a closed position where the stopper seals the bottle.
NPL fails to explicitly teach opposed indents in the outer wall portions of the outsert. However, modifying the through-holes of NPL to be indents is obvious in view of Newman as detailed in the rejection to claim 5, above.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CH229822A (“Straeuli”) in view of Diekhoff.
Regarding claim 1, Straeuli discloses a method of making a beverage container with a swing top closure (figs. 1-2, page 1, wherein all references to the Straeuli specification refer to the machine translation submitted herewith) comprising: fixedly mounting an outsert (1) on a neck portion of a … bottle (fig. 2, pages 1-2); and mounting a swing cap assembly (11/12/14) on the outsert (figs. 1-2, pages 1-2, i.e. mounting elements 11 in holes 3). 
Straeuli fails to explicitly teach the bottle being metal. However, this would have been obvious in view of Diekhoff. Diekhoff is directed to a closure of a metal can (col. 1 lines 5-14). Diekhoff teaches a two part assembly comprises a metal or plastic sleeve 57/58 to be mounted on a neck of the can, and, a closure to be secured to the sleeve (figs. 16 & 17, col. 8 lines 5-39).
In this case, both Straeuli and Diekhoff are directed to multiple piece closure assemblies wherein an outsert is mounted on the neck of a drinking container. Diekhoff teaches one of skill in the art that the drinking container can be formed out of metal. Thus, it would be obvious and predictable to mount the outsert of NPL on the neck of a metal bottle. This will predictably allow the swing top closure to close the opening of the metal bottle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”